Citation Nr: 0012988	
Decision Date: 05/17/00    Archive Date: 05/24/00

DOCKET NO.  95-32 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for schizophrenia. 


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty with the United States Air 
Force from July 1976 to October 1977.  Subsequently, the 
veteran performed active duty in the United States Navy from 
May 1978 to July 1979.  This final period of service resulted 
in a separation under other than honorable conditions.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1994 rating decision that denied 
service connection for schizophrenia.  On February 12, 1997, 
the Board issued a decision to deny service connection for 
schizophrenia.  The basis of the denial was that the Board 
found that the veteran had not submitted a well-grounded 
claim for service connection.  The veteran appealed that 
Board decision to the United States Court of Veterans Appeals 
(now the United States Court of Appeals for Veterans Claims, 
hereinafter the Court).  The Court remanded the case to the 
Board in its March 3, 1999, order.  


FINDINGS OF FACT

1.  The record contains competent evidence of a current 
diagnosis of schizophrenia.

2.  The record contains a diagnosis of adjustment reaction of 
adult life during the veteran's military service in August 
1977.

3.  The record contains competent evidence of a possible 
nexus between a current schizophrenia disability and injury 
or disease during the veteran's active service.  

4.  The veteran's psychiatric disability existed prior to 
active military service.

5.  The veteran's psychiatric disability did not increase 
during his active, honorable military service.  


CONCLUSIONS OF LAW

1.  The veteran's claim for service connection for 
schizophrenia is well grounded.  38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R. § 3.303 (1999).  

2.  The presumption of soundness is overcome by clear and 
unmistakable evidence that the veteran's psychiatric 
disability existed prior to his active service.  38 U.S.C.A. 
§§ 1111, 1137, 5107, 7104 (West 1991 & Supp. 1999).  

3.  The presumption of aggravation does not apply in the 
absence of evidence of increased disability.  
38 U.S.C.A. §§ 1153, 5107, 7104 (West 1991 & Supp. 1999); 
38 C.F.R. § 3.306 (1999).  

4.  Schizophrenia was not incurred in or aggravated during 
the veteran's active, honorable military service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 1991 
& Supp. 1999); 38 C.F.R. §§ 3.303, 3.307, 3.309 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The law requires that a claimant shall have the burden of 
submitting a claim that is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  The VA benefits system requires more 
than just an allegation of entitlement.  A claimant must 
submit supporting evidence sufficient to justify a belief by 
a fair and impartial individual that the claim is plausible.  
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  Although 
the claim need not be conclusive, the statute requires the 
claim to be accompanied by some evidence.  Id.  

The three elements of a "well grounded" claim for service 
connection are: (1) evidence of a current disability as 
provided by a medical diagnosis; (2) evidence of incurrence 
or aggravation of a disease or injury in service as provided 
by either lay or medical evidence, as the situation dictates; 
and, (3) a nexus, or link, between the in-service disease or 
injury and the current disability as provided by competent 
medical evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd 78 F.3d 604 (Fed. Cir. 1996); see also Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997).  Without evidence 
showing that a disease or disability is present, no plausible 
claim for service connection can be presented, and the claim 
is not well grounded.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).  

Where the determinative issues involve questions of medical 
causation or medical diagnosis, competent medical evidence to 
the effect that the claim is plausible or possible is 
required.  See Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  Laypersons are not competent to offer medical 
opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Consequently, lay assertions of medical causation or 
medical diagnosis cannot constitute evidence to render a 
claim well grounded under 38 U.S.C.A. § 5107(a).  Lathan v. 
Brown, 7 Vet. App. 359, 365 (1995); Grottveit v. Brown, 
5 Vet. App. 91, 95 (1993); Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992). 

The veteran has met his initial burden of establishing a 
well-grounded claim.  A current diagnosis of schizophrenia is 
recorded on the October 1993, November 1993 and June 1995 
reports of VA evaluation and treatment.  In addition, the 
June 1995 report from R. R. Pang, M.D., reflects that 
diagnosis.  

Concerning the second element -- evidence of incurrence or 
aggravation of a disease or injury in service -- the service 
medical records do not show a diagnosis of schizophrenia.  
However, the veteran has reported that he experienced 
emotional problems during his active service.  In support of 
this allegation, he submitted October 1993 and October 1995 
statements from his mother who attested to the veteran's 
problems during his military service.  She stated that the 
veteran apparently had an emotional break during his first 
period of service because he was overwhelmed by living in 
close quarters with others, as well as by the pressures of 
discipline, problems with superiors and the weight of 
responsibilities.  As reported, the veteran called home often 
expressing his concerns that everyone was out to get him and 
indicated that he had suicidal thoughts and auditory 
hallucinations.  

These lay statements are competent only to the extent that 
the writers articulated information concerning what they 
experienced, but not with respect to matters involving a 
determination of medical causation or diagnosis.  See Falzone 
v. Brown, 8 Vet. App. 398 (1995).  

In effect, the veteran's contentions, as well as the lay 
statements received on his behalf, are probative to the 
extent that they suggest a continuity of symptomatology from 
the veteran's military service.  38 C.F.R. 3.303(b).  
However, in this case, lay evidence of continuity of symptoms 
is not sufficient, but a medical nexus is needed.  See Savage 
v. Gober, 10 Vet. App. 488; Falzone v. Brown, 8 Vet. App. 398 
(1995).  In this case, competent medical evidence is needed 
to identify the extent of injury in service, as well as to 
show that the current clinical findings are related to the 
veteran's inservice complaint.  

Medical opinions of record provide sufficient medical nexus 
to meet the criteria for a well-grounded claim.  For 
instance, the June 1995 statement from R. R. Pang M.D. is to 
the effect that the adjustment reaction to adult life 
identified by military examination in August 1977 was an 
early manifestation of schizophrenia.  Likewise, the report 
of the June 1995 VA psychology evaluation shows that a VA 
staff psychologist expressed the opinion that the veteran's 
inability to adjust in the military was a prodromal phase of 
his developing schizophrenia.  It is argued that the 
diagnosis of schizophrenia could have been made as early as 
during the period of naval service.  

Likewise, the November 1999 independent medical expert (IME) 
opinion shows that although the veteran's psychiatric 
problems were diagnosed as adjustment reaction to adult life, 
"it is possible that this was an early presentation of 
schizophrenia."  The Court has held that a veteran's claim 
is well grounded where there was competent evidence of 
current seizure disorder, episodes of headaches in service 
and a "possible" link between seizure disorder and the 
headaches.  Alemany v. Brown, 9 Vet. App. 518, 519 (1998).  
In the veteran's case, inasmuch as there is evidence of 
current disability, and an indication of a possible nexus 
between current disability and symptoms exhibited during 
active service, I find that the veteran has presented a 
plausible claim for service connection for schizophrenia.  
While I note that there has been some discussion by the 
veteran's representative concerning the validity of this IME 
opinion, I would note that for the purpose of establishing a 
well-grounded claim, the credibility is to be presumed.  
Determinations regarding the weight and credibility of 
evidence are inapplicable at the well-grounded stage of claim 
adjudication.  See Wandel v. West, 11 Vet. App. 200 (1998).  

In view of the foregoing, I find that the veteran's claim for 
service connection for schizophrenia is well grounded.  In 
reaching this determination I recognize that this issue is 
being disposed of in a manner that differs from that used by 
the RO.  I have therefore considered whether the veteran has 
been given adequate notice to respond, and if not, whether he 
has been prejudiced thereby.  Bernard v. Brown, 4 Vet. App 
384, 394 (1993).  I conclude that he has not been prejudiced 
by this favorable determination. Moreover the veteran was 
afforded a discussion on the merits of his case in the April 
1995 statement of the case and he has been afforded an 
opportunity to respond.  As a consequence, he is not 
prejudiced by a review of the merits of his appeal.  

Merits

Service connection may be established where the evidence 
shows that a particular injury or disease resulting in 
disability was incurred in aggravated by active military 
service.  38 U.S.C.A. 1110, 1131; 38 C.F.R. 3.303.  

In essence, the veteran and his representative argue 
entitlement to service connection for schizophrenia based on 
two basic theories.  First, it is argued that the veteran's 
condition was service incurred during one or the other period 
of his active service.  Second, it is argued that the veteran 
had a preexisting condition that was aggravated by his active 
service as indicated by the October 29, 1995 statement.  

Service incurrence.

The veteran and his representative contend that although 
schizophrenia was first diagnosed in 1993, there is 
sufficient evidence to establish that that condition 
developed as a result of the veteran's active service.  In 
particular, it is noted that the record contains reports from 
the veteran's mother as well as from acquaintances who attest 
to the change in the veteran's behavior during and after his 
first period of active service.  Likewise, it is argued that 
the veteran's poor adjustment during the second period of 
service as indicated by his absence without leave are 
indicative of a developing psychiatric illness.  Furthermore, 
the Board's attention is directed to medical opinions that 
indicate that the veteran's adjustment disorder to adult life 
was the beginning manifestation of schizophrenia.  

This argument must fail, initially, because that there is no 
diagnosis of schizophrenia prior to 1993.  No psychosis was 
demonstrated within the initial post service year.  
Therefore, the veteran is not shown to be entitled to service 
connection under the statutory presumption.  
38 U.S.C.A. §§ 1101, 1110, 1131, 1137 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.303, 3.307, 3.309 (1999).  Instead the 
initial diagnosis was made many years after the veteran's 
separation from either period of active service.  Medical 
opinions have suggested that the inservice diagnosis of 
adjustment reaction to adult life was a prodromal phase of 
schizophrenia.  See Progress notes from VA psychologist, 
dated on June 28, 1995.  However, these same statements 
indicate a preservice origin for the development to the 
condition.  

Aggravation of a preexisting condition.

The veteran shall be presumed to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities or disorders noted at the time of the 
examination, acceptance and enrollment for service.  Clear 
and unmistakable evidence demonstrating that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service rebuts this presumption.  
38 U.S.C.A. §§ 1111, 1137.  This presumption attaches only 
where there has been an induction examination in which the 
later-complained-of disability was not detected.  Crowe v. 
Brown, 7 Vet. App. 238 (1994).  In Crowe the Court, vacated 
and remanded the Board's decision due to failure to its 
provide adequate statement of reasons and bases for its 
conclusion that the presumption of soundness did not apply or 
that it was rebutted by clear and unmistakable evidence to 
the contrary.  However, in the veteran's case, the entrance 
examinations for each period of active service showed only 
normal findings.  Reports of medical history completed during 
those times failed to identify any psychiatric problems.  

As noted above, the medical opinions of record suggest that 
the veteran's psychiatric condition existed prior to any 
period of service.  Likewise, statements from the veteran's 
mother confirm a preservice origin for behavioral problems 
that have been interpreted as being the early stages of 
developing schizophrenia.  

With respect to the history reported by the veteran's mother 
in the October 1993 and October 1995 statements, I note that 
this evidence is competent only to the extent that she has 
articulated information concerning what was experienced, but 
not with respect to matters involving a determination of 
medical causation or diagnosis.  See Falzone v. Brown, 8 Vet. 
App. 398 (1995).  

The Board has been instructed to consider the presumption of 
soundness.  The representative states that the lay statements 
submitted on the veteran's behalf are the only bases for a 
determination that the veteran's psychiatric disability 
existed prior to his active service.  In this regard, it is 
argued that just as a layperson's account of what a physician 
may or may not have diagnosed is insufficient to render a 
claim well grounded, similarly, such a statement does not 
constitute the type of evidence that would serve as the basis 
for the Board's finding that the psychiatric condition 
preexisted service.  The appellant's account of a prior 
condition is therefore an inadequate basis upon which the 
Board could have concluded that he had a condition that 
preexisted service.  Paulson v. Brown, 7 Vet. App. 466, 470 
(1995).  The facts in the instant case may be distinguished 
from those in Paulson, as the record in the veteran's case is 
not limited to lay statements, but also includes medical 
opinion based on evidence contained in the current record.  

As noted above, the veteran's mother has provided statements 
to the effect that the veteran had notable developmental 
difficulties identified during his childhood.  In particular, 
it was noted that the veteran began hearing the sound of 
bells ringing and music in his head at about age 9 when he 
developed Bright's disease.  During his school years, he 
communicated as little as possible with others and was 
considered withdrawn and isolative.  The veteran's mother 
reported that when his guidance counselor asked him why he 
sat in the back of the room and did not take part in 
conversations, the veteran replied that he did not want 
anyone looking at him from behind and that sometimes when 
people talked to him, his head felt overloaded.  Again, 
during his high school years, he continued to experience 
difficulty with socializing.  His mother described him as shy 
and a loner at the time he was graduated from high school and 
entered the air force.  

Turning to the clinical evidence, I note that the during the 
veteran's September 1993 VA hospital admission during which 
schizophrenia was first diagnosed, the veteran reported that 
he had a pre-service history of hearing voices.  He stated 
that he was a loner all of his life and that he had not been 
able to get along with others.  

Likewise, the report of the June 1995 VA examination shows 
that the veteran's childhood medical history was remarkable 
for seizure activity from age 2 to 3, frequent head pain, 
Bright's disease and complaints of hearing music and bells at 
about that time.  It was noted in addition that all 
throughout his childhood, he had difficulty with socializing 
and tended to be a loner.  He was described as shy and 
sensitive.  The veteran's adjustment problems had been life-
long.  In addition, it was noted that during his service he 
underwent a mental health evaluation, resulting in the 
impression adjustment reaction to adult life.  After his 
hardship discharge from the air force and his subsequent 
enlistment in the navy, the veteran was noted to have 
hallucinations with voices that took on a more persecutory 
content.  He continued in the pattern of avoiding all 
unessential interpersonal communication.  The examiner 
concluded that although schizophrenia was first diagnosed in 
1993, it is apparent that the adjustment problems that began 
in childhood/adolescence and really became pronounced in his 
inability to adjust to the demands of early adulthood in the 
military, were prodromal to his developing schizophrenia.  

Furthermore, a June 1995 medical statement from Dr. Pang 
restates that preservice history and indicates symptoms 
including hearing noises in his head was noted in the veteran 
at a very early age.  He was noted to have heard voices 
inside his head as early as the seventh grade.  He was also 
noted to have experienced problems with authority in school 
as well as in service.  The examiner noted that the veteran's 
developmental history was typical for schizophrenia with 
signs of withdrawal and social isolation.  

The medical opinions of record are consistent in suggesting 
that the veteran's psychiatric disorder pre-existed his entry 
into military service.  There are no medical opinions to the 
contrary.  As a consequence, I find that there is clear and 
unmistakable evidence that the veteran's psychiatric 
disability existed prior to active service.  When a veteran's 
disorder is properly found to have preexisted service, either 
because it is noted at the time of the entry in to service or 
because, as in this case, preexistence was demonstrated by 
clear and unmistakable evidence - i.e., the opinion of Dr. 
Pang and others -- the presumption of aggravation must be 
considered.  A preexisting injury or disease will be 
considered to have been aggravated by active service where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
Clear and unmistakable evidence is required to rebut the 
presumption of aggravation where preservice disability 
underwent an increase in severity during service.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  

Clearly from the statute as well as the judicial 
interpretation of the law, there must be a demonstration of 
increased disability or a worsening of the veteran's 
condition for the proper application of presumption of 
aggravation.  

The October 1993 statement from the veteran's mother noted 
that the veteran was overwhelmed by his military experience 
and called home often to complain.  In particular, she states 
that he was overwhelmed by living in close quarters with 
others, the responsibilities, pressures of performing his 
duties.  

Dr. Pang in his June 1995 statement reported the following:

He clearly is reporting voices since the 
seventh grade although he appeared to 
deal with them the best way that he 
could, although it did cause some 
significant problems.  He also reports 
that during the time that he was in the 
military that he continued to hear 
voices.  In essence, he appears to have 
had a "process" schizophrenia which in 
the history shows some predisposing 
factors and declining functioning over 
the last several years. . . . Of course 
it is not that uncommon in the history or 
the early manifestations of schizophrenia 
to be managed by an individual but with 
the process of emotional maturity that 
this stress can cause an exacerbation of 
symptoms which can sometimes bring this 
to treatment.  

The diagnosis adjustment reaction to adult life was recorded 
in service in August 1977.  However, no actual treatment was 
provided for any psychiatric disability during the veteran's 
first period of active service.  The veteran and his 
representative indicated that the absences without leave that 
marked the final period of service were a manifestation of 
his developing condition.  This matter has been taken into 
consideration.  Nevertheless, the veteran did not appear to 
undergo an increase in the underlying disability during his 
service.  The behavioral patterns noted in service do not 
vary from those noted during the veteran's school days.  The 
withdrawal, isolation and auditory hallucinations are the 
same features that were exhibited during the veteran's 
childhood.  The Court has held that temporary or intermittent 
inservice flare-ups of a preservice condition without 
evidence of worsening of the underlying condition are not 
sufficient to be considered aggravation in service.  Hunt v. 
Derwinski, 1 Vet. App. 292, 296-97 (1991).  

As indicated above, the Board requested an IME opinion in 
November 1999.  At that time, the Board requested a that a 
specialist in psychiatry review the record and furnish an 
opinion with respect to the following questions:

1.  What is the correct diagnosis or 
diagnoses of the veteran's current 
psychiatric disorder(s)?  

2.  Is it possible to determine the date 
of onset of the veteran's current 
psychiatric disorder and, if so, what is 
the date of its onset?  

3.  If the veteran's current psychiatric 
disorder existed prior to his entry into 
military service in July 1976, was there 
an increase in the underlying disability 
during this period of military service, 
and, if so, was the increase beyond the 
natural progress of the condition?  

4.  Concerning the diagnosis of 
adjustment reaction of adult life 
recorded in August 1977, during the 
veteran's military service: were the 
symptoms that were then diagnosed as an 
adjustment reaction either the initial 
evidence of the veteran's psychiatric 
disorder or a prodromal phase of that 
condition?  

The veteran's representative has challenged the validity of 
the opinion of the IME in that the Board failed to retain the 
curriculum vitae of the medical expert.  It is argued that 
the holding of Thurber v. Brown is violated by a the Board's 
failure to retain and associate a copy of the expert's 
curriculum vitae with the veteran's claims folder.  It is 
argued that having a reasonable opportunity to respond to an 
independent medical opinion clearly includes the right to 
access to as well as inclusion of the record of the  expert's 
curriculum vitae.  The failure of the Board to provide the 
veteran's representative with this information violates the 
spirit and the meaning of Thurber.  The veteran's 
representative did not produce case law to support that 
position, however.  Thurber concerns the Board's use of 
medical treatises or texts in support of its decision, and 
holds that the Board must provide a claimant with reasonable 
notice of such evidence, the reliance proposed to be placed 
on it, and a reasonable opportunity for the claimant to 
respond to it.  It does not address the Board's use of 
medical expert opinions or, more specifically, the point 
raised by the representative, that is, whether the Board must 
obtain and make available to the claimant the curriculum 
vitae of an IME.  The Board notes that the record does not 
contain the curriculum vitae of any of the medical 
professionals whose opinions are contained in the record.  

Moreover, the representative has expressed objection to the 
questioned that were presented to the IME.  The 
representative states that the questioned framed are 
confusing, misleading and create the clear impression that 
the Board was not securing the evidence to determine the 
correct outcome, but rather to support its predetermined 
outcome.  In particular, the representative argued that the 
use of the term "date of onset of current psychiatric 
disorder" seeks a medical opinion which is neither relevant 
nor dispositive of the issue before the Board.  The 
representative argued that the issue before the Board was not 
a matter of date of onset but "rather whether there is a 
basis in the medical evidence for a "temporal relationship" 
between the symptoms experienced by the veteran in-service 
and resulting disability suffered by the veteran.  Likewise, 
the representative indicates that the physician's unfavorable 
response was influenced by the way the question was framed.  

As noted above, the veteran and his representative have 
presented two separate theories of entitlement, including 
service incurrence and aggravation of a preexisting 
disability.  The question addressed to the IME concerning the 
"date of onset" was framed to assist the Board in 
determining which of these two avenues of possible 
entitlement was applicable.  

I would note that the veteran's representative stated that 
the IME report notes the veteran entered the Navy within a 
year of his separation from the Air Force and that the latter 
period of service was marked by extended periods of absences 
without leave.  The report also noted that letters on file 
from the veteran's mother and acquaintances indicated that 
the veteran's behavior changed significantly during his 
service in the Air Force.  The report is also noted to 
support in the representative's opinion the development of 
disability within one year of discharge.  The 
representative's own assessment of the IME opinion would not 
indicate a biased review of the record or a skewed 
perspective with respect to the facts of the case.  

Furthermore, the representative contends that the third 
question was equally confusing and misleading and generated 
an inconsistent and confusing response.  In particular, it is 
noted that the physician does not address the issue of 
whether there was an increase in preexisting underlying 
disability during active service and clearly does not 
evaluate the issue of whether there was an increase beyond 
the natural progress of the condition.  

Although the examiner does not utilize the precise 
nomenclature, in essence the examiner responded that the 
current psychiatric condition existed prior to service and 
was probably not aggravated by military service.  

Although it is difficult to determine the 
date of onset of schizophrenia based on 
psychiatric history, patient's 
(prodromal) symptoms of schizophrenia 
probably started before he was in 
military service.  It is also difficult 
to determine whether military service 
changed the natural course of the 
veteran's schizophrenia.  Based on the 
medical records, it took 15 years after 
military service for the patient to be 
diagnosed with schizophrenia.  Therefore, 
it seems unlikely that military service 
precipitated or aggravated veteran's 
illness as there are no inpatient or 
outpatient records of any worsening in 
his condition and/or antipsychotic 
treatment until he was diagnosed with 
schizophrenia....

In conclusion, after carefully reviewing 
all the records, it is unlikely that the 
course of this veteran's illness was 
changed by military service.  Therefore, 
even though the patient has a diagnosis 
of schizophrenia that started before the 
military service (at least the prodromal 
symptoms), it would be difficult to find 
a nexus of direct link of the veteran's 
illness to the military service to make 
him eligible for service connection.  

Although the representative argues that the IME opinion 
should be withdrawn from the record, he has not presented 
convincing arguments in support of his request.  Aside from 
the use of the term "date of onset" in the questions posed 
to the IME, and the lack of curriculum vitae in the record, 
the the arguments are rather general, vague assertions that 
the opinion is inadequate and/or biased.  The Board concludes 
that there is no basis in the record upon which to withdraw 
this opinion.

The opinions of Dr. Pang, the IME, and the VA psychologist in 
June 1995 are remarkably similar in suggesting both that the 
veteran's current psychiatric disorder pre-existed his 
active, honorable military service and that it did not 
increase in disability therein.  Consequently, I find that 
the presumption of aggravation is not applicable in the 
veteran's case, as there is no indication of a worsening of 
the psychiatric condition by his active service.  See, 
Browder v. Derwinski, 1 Vet. App. 204, 207 (1991).  

The Board concludes that the veteran's schizophrenia was 
neither incurred in nor aggravated during the veteran's 
active, honorable military service.  Consequently, service 
connection is not warranted.  


ORDER

Service connection for schizophrenia is denied.  



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

